Citation Nr: 1018935	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD), prior to January 
11, 2010.

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD, since January 11, 2010.

3.  Entitlement to a total rating due to individual 
unemployability (TDIU), prior to January 11, 2010.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a July 2003 rating decision 
that denied the Veteran's claims of entitlement to service 
connection for a sleep disorder (On Call Effect), alcohol 
abuse, and gastric esophageal reflux (GERD), and an April 
2004 rating decision that granted the Veteran's claim of 
entitlement to service connection for PTSD and assigned an 
initial 10 percent rating, effective from May 6, 1998.  The 
Veteran perfected timely appeals of these determinations to 
the Board.

Subsequently, in a June 2004 rating decision issued in July 
2004, the RO assigned a 30 percent rating for PTSD, effective 
May 26, 2004.  In a March 2005 Decision Review Officer's 
Decision, the initial disability rating for PTSD was 
increased to 50 percent, effective from May 6, 1998.

In a March 2007 decision, the Board denied entitlement to an 
initial rating in excess of 50 percent for PTSD; entitlement 
to service connection for a sleep disorder, alcohol 
abuse/substance abuse, and GERD-all to include as secondary 
to PTSD.  The Veteran perfected an appeal of this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which by Order dated December 2008 granted the 
parties' Joint Motion for Partial Remand to the Board (joint 
motion), vacating and remanding that part of the Board's 
March 2007 decision that denied entitlement to an initial 
rating in excess of 50 percent for PTSD.  By that same Order, 
the Court deemed abandoned and dismissed the appeal as to the 
remaining issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  In September 2009, the Board remanded the case 
to the RO for further development consistent with directives 
in joint motion.

In a February 2010 rating decision, the RO granted, in 
pertinent part, a 70 percent rating for PTSD and a TDIU 
rating, with each effective January 11, 2010.  Because the 
Veteran is presumed to be seeking the maximum available 
benefit for a disability, the claims for an initial rating in 
excess a 50 percent prior to January 11, 2010, and an initial 
rating in excess 70 percent from January 11, 2010, for PTSD, 
including a TDIU rating, remain viable issues on appeal.  Id; 
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board 
construes the issues as listed on the cover page.

Given the favorable decision herein, and for the reasons 
discussed below, the issue of entitlement to an initial 
rating in excess of 50 percent prior to May 26, 2004, for 
PTSD, including a TDIU rating, is REMANDED to the RO.  VA 
will notify the Veteran if further action, on his part, is 
required.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
the clinical signs and manifestations associated with the 
Veteran's PTSD have been productive of occupational and 
social impairment, with deficiencies in most areas such as 
work, family relations, judgment, thinking and mood, due to 
such symptoms as nightmares and chronic sleep problems, 
intrusive memories, flashbacks, anger and irritability, 
avoidant behavior, disturbances of mood, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain work and social 
relationships, at least for the period from May 26, 2004, 
through January 10, 2010.

2.  Resolving all reasonable doubt in the Veteran's favor, 
the clinical signs and manifestations associated with the 
Veteran's PTSD are productive of total occupational and 
social impairment, at least for the period from January 11, 
2010.

3.  Resolving all reasonable doubt in the Veteran's favor, 
the evidence shows that the Veteran has been unable to secure 
or follow a substantially gainful occupation, as a result of 
his service-connected PTSD, at least for the period from May 
26, 2004, through January 10, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating, but no 
higher, for PTSD have been met, at least for the period from 
May 26, 2004, through January 10, 2010.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.125, 4.130, Diagnostic 
Code 9411 (2004-2009).

2.  The criteria for a 100 percent schedular rating for PTSD 
have been met, at least for the period from January 11, 2010.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.125, 
4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a TDIU due to service-connected 
disability have been met, at least for the period from May 
26, 2004, through January 10, 2010.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.15, 
4.16 (2004-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating/TDIU cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

The RO's October 2001 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claims are received by VA.  This notification would also 
apply to the "downstream" issues of entitlement to a higher 
initial rating/TDIU.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted the claim is substantiated, additional VCAA notice 
is not required; and any defect in the notice is not 
prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007); Dingess, 19 Vet. App. at 491.  Thus, because the 
October 2001 notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  Even so, the Board 
notes that, in a September 2009 letter, the RO described the 
evidence necessary to substantiate a TDIU and provided 
information pertaining to assignment of disability ratings 
and effective dates consistent with Dingess.  In February 
2010, the RO issued a supplemental statement of the case 
(SSOC) regarding the Veteran's higher rating claim and a 
rating decision awarding a TDIU.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how 
the defective notice was harmful).

The Board also finds that all relevant evidence necessary for 
an equitable resolution of the matters decided herein on 
appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes the Veteran's 
service treatment records, available VA and private medical 
records, a hearing transcript, and statements from the 
Veteran's healthcare providers and his attorney addressing 
the severity of the Veteran's disability.  The Veteran was 
afforded VA examinations in July 2002, May 2004 and January 
2010.  The Board finds that the evidence of record is 
adequate for rating purposes as the 2010 examiner, who 
performed all three VA examinations, reviewed the Veteran's 
medical records and provided a detailed clinical evaluation.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In October 
2009, by letter and phone, the RO contacted the Veteran and 
his attorney to attempt to obtain workers' compensation 
records; however, neither responded.  The duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Thus, the Board finds that no further 
assistance is warranted.  The RO issued an SSOC in February 
2010.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's prior remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  Under these circumstances, the Board concludes that 
the Veteran has been accorded ample opportunity to present 
evidence and argument in support of the matters decided on 
appeal. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matters decided herein on appeal.



II. Analysis

Higher Ratings for PTSD

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated under Diagnostic Code 
9411 as 50 percent disabling prior to January 11, 2010 and as 
70 percent disabling since January 11, 2010.  The Board notes 
that psychiatric disabilities other than eating disorders are 
rated pursuant to the criteria for General Rating Formula.  
See 38 C.F.R. § 4.130.  

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) (adopted by VA at 38 C.F.R.§§ 4.125 and 4.126 (2009)), a 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described above reveals GAF scores ranging between 39 and 54.  
The Board notes that a GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job), while a GAF score 
of 31 to 40 indicates major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

Period from May 26, 2004 through January 10, 2010

The Board finds that based on the totality of the evidence 
and after resolving any reasonable doubt in favor of the 
Veteran, his PTSD more nearly approximated the criteria for a 
70 percent rating, but no more, from May 26, 2004 through 
January 10, 2010.  However, the preponderance of the evidence 
does not show that the Veteran's symptoms warrant a rating in 
excess of 70 percent for this time period.  

During this time period, that the Veteran's PTSD generally 
has not been manifested by gross impairment in thought 
processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to maintain minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name, so as to 
warrant a 100 percent schedular rating.  From May 26, 2004 
through January 10, 2010, the Veteran was not hospitalized 
for his PTSD and outpatient treatment had been sporadic at 
best.  The medical record suggests that the Veteran's PTSD 
has caused occupational and social impairment with 
deficiencies in most areas, such as work, social 
relationships, impulse control, adapting to stressful 
circumstances, and mood.  In this regard, the Board 
acknowledges that the May 2004 VA examiner noted that the 
Veteran continued to struggle with readjustment to civilian 
life since serving in Korea and that he had suffered 
significant personality changes/problems since serving in the 
Army in Korea during the late 1960s, which the VA examiner 
felt were secondary to the Veteran's primary PTSD.  When seen 
in May 2004, the Veteran continued to have nightmares about 
North Koreans chasing him through a corn field.  The Veteran 
stated that he tried not to watch television anymore since 
9/11.  After having talked with Vietnam veterans, who told 
him that they were scared out in the field during combat, the 
Veteran said that he needed to hear that others were also 
scared like he was and that previously he thought that he was 
a coward but "I found out that I wasn't."  During the 
January 2010 VA examination, the Veteran never attempted 
suicide, although he admitted to having fleeting suicidal 
thoughts in his life.  He reported that he did not have 
access to a gun, adding that "I don't dare have a gun."  
Even so, he keeps a baseball bat at home with him.  

During the May 2004 VA examination, the Veteran also reported 
that he had stopped working in March 2003 because he had had 
thoughts of harming co-workers and had other conflicts in the 
workplace.  For example, he stated that "I was going hit a 
guy with a shovel."  Fortunately, other people were around 
and stopped him.  He admitted that he did not want to hurt 
anybody, so he left the job, rather than face that option.  
During the January 2010 VA examination, he also recounted 
another time close to his retirement from the department of 
transportation when he was dropping loads of cold packs onto 
a truck and threw the cold pack down harder than a co-worker 
expected that the Veteran would, nearly scaring the co-worker 
to death.  According to the Veteran, he nearly broke the 
truck because he was so mad.  The Veteran explained that a 
cold pack is a special tire used during the winter time and 
that apparently a lot were needed that day.  The co-worker 
was startled or surprised by the Veteran's action, there was 
no indication that he felt threatened or that the Veteran was 
mad at the co-worker.  The May 2004 VA examiner added that 
because the Veteran thought that he was going to lose control 
of his temper, he retired early.  Similarly, when asked about 
promotions, the Veteran report that he had been overlooked 
for a regional job in 1992 even though he was the most 
qualified applicant for the position then because he was 
angry, rebellious, and "that's why they overlooked me, but 
it ended up hurting me in the long run for being that way."  
As a result the Veteran was riddled with guilt for not being 
able to afford to pay for his children's full college 
tuition.  The VA examiner added that the Veteran's chronic 
PTSD problems seemed to have impacted his ability to be 
promoted in the past, which led to financial limitations that 
the Veteran has had to face over the years as a result.  But 
such examples do not demonstrate gross impairment in thought 
processes, grossly inappropriate behavior or persistent 
danger of hurting self or others.  To the contrary, such 
behavior shows at most deficiencies in work and 
relationships, judgment, thinking or mood due to depression, 
impaired impulse control and inability to establish and 
maintain effective relationships.  The Veteran understood 
that because of his previous attitude and rebellious behavior 
in the 1990s he properly was passed over for promotion and he 
has suffered as a consequence of his earlier attitude and 
actions.  Likewise, when he got mad about the way he 
perceived that he was being treated on the job and started 
tossing heavy ice packs in a truck one day during the winter, 
he surprised a co-worker but the Veteran did not indicate 
that the co-worker was the focus of his anger or that the co-
worker felt threatened.  Similarly, the Veteran made 
rationale decisions to not watch television after 9/11, to 
not have a gun in the house, and to retire early instead of 
letting his feelings build up to the point of actually 
retaliating physically against others on the job.  In fact, 
at the end of the May 2004 VA examination report, the 
examiner indicated that the Veteran felt that he needed to 
get back into some counseling and stated that he would try to 
recontact his former counselor.

Moreover, the May 2004 examiner noted that the Veteran was 
alert and oriented to person, place and time and showed no 
obvious psychomotor retardation or agitation on examination.  
He appeared to be a little less irritable than when seen in 
July 2002.  The Veteran was not tearful.  Although his speech 
was spontaneous but slightly pressured and of anxious 
quality, thought content appropriately was centered on 
ongoing symptomatology related to PTSD.  His thought 
processes were coherent.  No evidence of delusions or 
hallucinations was noted.  According to the VA examiner, the 
Veteran's insight into his condition was only fair at best, 
as he had not been to psychiatric treatment since July 2002.  
However, this appeared to be because the Veteran resented the 
fact that he had to pay a $50 copay for each visit to see his 
former VA counselor prior to being granted service connection 
for PTSD, while also feeling that the counseling sessions had 
been helpful.  His judgment appeared to be fair.  The VA 
examiner did not feel that the Veteran was actively dangerous 
to himself or others.  A GAF score of 42 was assigned, 
reflecting serious, not major, impairment in social or 
occupational functioning.  

VA outpatient treatment records dated between October 2004 
and March 2005 show GAF scores ranging from 51 to 54.  The 
Board acknowledges that the January 2010 VA examiner felt 
that a GAF score of 54 showed in a March 2005 VA outpatient 
treatment record was an overestimate of the Veteran's 
functioning level in her opinion as she expected the 
Veteran's GAF score to not have improved significantly since 
the May 2004 examination.  However, the Board disagrees as 
counseling appeared to be helping the Veteran deal with his 
PTSD symptoms.  During his counseling sessions, the Veteran 
reported having sleep difficulties and some ongoing 
depression and anxiety, although he had had positive response 
to treatment in the past.  VA outpatient treatment records 
during this time period generally revealed that the Veteran 
was cooperative, fully oriented and well-groomed.  And, 
although his affect may have been worrisome and his mood 
depressed, there was no evidence of hallucinations, 
delusions, suicidal or homicidal ideation and his thought 
process, abstraction, judgment, insight and memory were 
intact.  His speech was normal.  Although he complained of 
visual hallucinations in December 2004, by March 2004 he was 
responding to treatment.  At a March 2004 counseling session, 
the Veteran reported that he continued to work on efforts to 
manage his emotions, control anger, and learn how he reacts 
to his emotions.  He continued to have some periods of 
depression and some anxiety but in general he felt that he 
was doing considerably better since initiating treatment and 
also since he stopped working.  Moreover, the Veteran 
continued to referee basketball, which he enjoyed and which 
helped to keep him active.  

When seen by a VA psychiatrist in January 2009, the Veteran 
reported that he was doing better with psychotherapy and did 
not want to try any medications at that time.  He said that 
he did not feel hopeless or depressed as he had in the past.  
The Veteran denied suicidal and homicidal ideation, intent or 
plan.  He did complain of anger at times and road rage 
occasionally but he felt that he was better able to 
understand why he got angry and was better able to deal with 
it.  He also complained of not being on the sleep schedule he 
would like, having occasional nightmares and trouble getting 
to sleep and sleeping later in the morning.  The Veteran had 
no other complaints at that time.  On examination, he was 
cooperative, well groomed, and he was oriented to person, 
place and time.  He had good hygiene and good eye contact.  
His affect was full and his mood was euthymic.  Speech was 
normal and fluent.  His thoughts were organized.  He was able 
to understand current problems and his decision-making 
ability was good.  In March 2009, the Veteran was in a fairly 
good mood and he reported that his depression had decreased.  
He added that he continued to have good days and some bad 
days every once in a while.  He felt like he had more control 
over himself and was better able to deal with his anger most 
of the time.  The Veteran also felt that he had come a long 
ways and felt like he was doing much better than when he 
started.  He had stopped all medications, feeling that he was 
doing well with just talk therapy.  The VA social worker 
indicated that the Veteran's mental status remained the same.  
During a May 2009 follow-up, the Veteran complained of sleep 
problems and described irritability and a "short fuse."  He 
gave a history of anger problems and road rage but reported 
that it had been a few years since he had damaged property or 
threatened anyone.  But he also acknowledged that his wife 
and son still walked on egg shells around him when he became 
angry and that he did not like this about himself.  He 
remained physically active by regular walking, golfing, 
refereeing basketball games and doing push-ups.  The Veteran 
added that he still felt depressed off and on, but got some 
relief with improved weather/sunshine.  

Thus, based on the above, the Board concludes that GAF scores 
ranging between 42 and 54 correctly reflect serious problems 
and that the overall medical evidence reflects a level of 
impairment most consistent with the criteria for a 70 percent 
rating, and no more, under Diagnostic Code 9411, from May 26, 
2004 through January 10, 2010.  

Period from January 11, 2010

The Board finds that based on the totality of the evidence 
and after resolving any reasonable doubt in favor of the 
Veteran, his PTSD more nearly approximates a 100 percent 
schedular rating, from January 11, 2010.

During the January 2010 VA examination, the Veteran reported 
that he continued to be verbally explosive and has had some 
road rage incidents as a result.  Although he had had some 
positive counseling in recent years, the VA examiner 
indicated that the Veteran's counselor was relocating to 
Florida and that he had suffered another loss in terms of his 
treatment provider that meant a lot to him.  His insight into 
his condition appeared to be fair.  His judgment appeared to 
be perhaps fair, although the Veteran had not had the 
pressures of daily work activities for 6 or 7 years.  The VA 
examiner did not feel that the Veteran was actively dangerous 
to himself or others.  He thought getting himself out of the 
workplace would help his PTSD problems but the Veteran had 
continued to struggle since his premature retirement.  The VA 
examiner indicated that the Veteran's activities of daily 
living have been affected by ongoing emotional problems 
related to PTSD and assigned a GAF score of 39.  In summary, 
the examiner felt that the Veteran's PTSD symptoms had 
continued to worsen.  The examiner opined that the Veteran is 
socially totally and occupationally impaired and that he is 
individually unemployable at this time due to his PTSD 
condition alone, and it is not likely to change over time as 
he has not shown much benefit from counseling over the years.  
His prognosis appears to be poor.  Interpersonal problems 
appear to be severe at times.  The Veteran's service-
connected diabetes had an additional negative impact on his 
ability to work.  

Given the VA examiner's opinion that the Veteran is socially 
totally and occupationally impaired due to his PTSD alone, 
the Board concludes that a 100 percent schedular rating is 
warranted, from January 11, 2010.  




TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

In the instant case, from May 26, 2004 through January 10, 
2010, the Veteran met the schedular criteria for a TDIU 
pursuant to 38 C.F.R. § 4.16 due to his service-connected 
PTSD which has been evaluated as 70 percent disabling.  In 
addition, from March 1, 2005, the Veteran has also been 
service connected for diabetes mellitus, Type II, rated as 20 
percent disabling; for a combined rating of 80 percent.  
Thus, the Veteran meets the schedular criteria outlined in 
38 C.F.R. § 4.16(a).  Furthermore, after reviewing the 
Veteran's treatment records and examining the Veteran, the VA 
examiner, who performed the 2002, 2004, and 2010 
examinations, opined, in the 2010 report, that the Veteran 
was socially totally and occupationally impaired and that he 
is individually unemployable at this time, due to his PTSD 
alone, and it is not likely to change over time.  She added 
that the Veteran's service-connected diabetes had an 
additional negative impact on his ability to work.  Moreover, 
this VA examiner noted, in the May 2004 examination report 
that the Veteran prematurely retired from the New York 
Department of Transportation because he thought he was going 
to lose control of his temper and had nearly lost control on 
several other occasions.  Thus, resolving all doubt in the 
Veteran's favor, the Board finds that the Veteran's PTSD 
alone has been seriously disabling for an extended period of 
time, at least since the May 26, 2004, so as to render him 
completely disabled from functioning in the workplace.  

Given that the Veteran meets the criteria outlined in 
38 C.F.R. § 4.16(a), and resolving all doubt in his favor, 
the Board concludes that a TDIU is warranted, from May 26, 
2004 through January 10, 2010.  As the Veteran has been 
awarded a 100 percent schedular rating as of January 11, 
2010, entitlement to a TDIU since then is moot.

IV. Other Considerations

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration for the 
period since May 26, 2004.  The above determinations are 
based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  There is no showing that 
the Veteran's PTSD reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than the 70 and 100 percent ratings and the 
TDIU already assigned on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The effects of his PTSD on 
employment are already considered in the assignment of the 
increased ratings and a TDIU.  Moreover, the Veteran has 
never been hospitalized because of his PTSD, so as to 
otherwise render impractical the application of the regular 
schedular standards.  Accordingly, referral for 
extraschedular consideration is not warranted at this time.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence 
of evidence of such factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 70 percent schedular 
rating for PTSD, at least for the period from May 26, 2004, 
through January 10, 2010, is granted. 

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent schedular 
rating for PTSD, at least for the period from January 11, 
2010, is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a TDIU, at least for the 
period from May 26, 2004, through January 10, 2010, is 
granted.


REMAND

In the prior remand, the Board noted that, on his original VA 
Form 21-526, the Veteran indicated that he had filed for 
workers' compensation benefits, but both the Veteran and his 
attorney failed to respond to the RO's requests for 
information and releases to obtain such records.  On remand, 
they should be given another chance to submit such 
information.

In compliance with the joint motion, the possibility of 
assigning staged ratings was to be considered on remand.  As 
noted above, by an April 2004 rating decision, service 
connection for PTSD and an initial disability rating were 
assigned, effective May 6, 1998, the date of receipt of the 
Veteran's original claim.  By way of the Board's decision 
herein, the initial 50 percent rating will now be effective 
from May 6, 1998, through May 25, 2004.

Prior to the July 2002 VA examination, only VA treatment 
records dated between May and November 1998 and between May 
and October 2001 addressed treatment for the Veteran's PTSD.  
In response to an attempt to obtain treatment records from 
the Cattaraugus County Alcohol and Drug Abuse Center, where 
the Veteran was seen by J. H., he was told that any records 
over ten years old would have been shredded.  Regardless of 
the unavailability of additional post-service records, a 
retrospective opinion regarding the severity of the Veteran's 
PTSD, prior to May 26, 2004, should be obtained on remand.  
See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil 
v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to 
assist may include development of medical evidence through a 
retrospective medical evaluation where there is a lack of 
medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to an initial rating in 
excess of 50 percent prior to May 26, 
2004, for PTSD, including a TDIU rating, 
please send the Veteran and his attorney-
representative a letter requesting that 
they provide sufficient information, and 
if necessary, authorization to enable VA 
to obtain any additional evidence 
pertinent to his claim remaining appeal 
that is not currently of record.  
Specifically, request information and 
releases sufficient to obtain records 
pertaining to any workers' compensation 
claim(s) filed by the Veteran.

2.  If the Veteran responds to the 
requested development in paragraph 1, 
please assist the Veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his attorney-
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, please obtain a 
retrospective medical opinion in order to 
fill the gap in the medical evidence of 
record pursuant to the Chotta decision, 
cited to above.  After reviewing the 
claims file, an appropriate examiner 
should describe the nature and severity 
of the Veteran's PTSD for the period from 
May 6, 1998, through May 25, 2004, to 
include whether the clinical signs and 
manifestations associated with the 
Veteran's PTSD made him unemployable at 
any time during that period.

The examiner should set forth all 
findings, together with the complete 
rationale for any opinion or comments 
expressed, in a printed report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
please readjudicate the issue of 
entitlement to an initial rating in 
excess of 50 percent prior to May 26, 
2004, for PTSD, including a TDIU rating, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal remains denied, the Veteran and 
his attorney-representative should be 
furnished an SSOC and afforded an 
appropriate period of time to respond, 
before the claims file is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


